BAN AT iN,

Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 1 of 21

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
CIVIL RIGHTS COMPLAINT FORM

J RS IN S.C. § 1

Ww NGC ' ,
Inmate # _6094p4
(Enter full name of Plaintiff)

vs. oo CASE NO: 6° 1%-CV- 114) -LAC/Emr

a (To be assigned by Clerk)
F. SOHEIER , Dfhicec

L

 

 

\W. Clemmons , warden od: Carrico, ofcer
J. tines Dive ctor » M. Williams , Nurse
dh. Tuttle , Officer , Centurion of Florida, Florida oO Healthcave

 

(. jac KS, OfG rec . provider
(Enter name and title of each Defendant. A. Gaski ns, Florida Dow State Dietician

If additional space is required, use the
blank area below and directly to the right.)

N RA IONS ON THE FOLLOWING PAGES:

Filed dO 1 auener ingan it 16
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 2 of 21

1. . PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff; _\Njili¢, Nevado Mckianun

Inmate Number CO540%

Prison or Jail: Bante Rose Correctional \nstitution
Mailing address: Be Sp Cast Milten cd.

 

It. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1)  Defendant'sname: ©. HuLlLes
Official position: Secoegat

Q
Employed at: Sate Rosy C.1s lor Santa Ros County Jail)
Mailing address: 54 4HO Eust Miltun ra.

 

(2) Defendant'sname: _\N. Clemmons
Official position: \Wawden

 

Employed at: Sunte Rosa CE.
Mailing address: 0% AD Cast Milton rb
Milton, Fi 375%

(3) Defendant'sname: _j-JoneS

 

Official position: Directpyr

Employed at: lorie eat. of Correchuns

Mailing address: 399 5.01 South Cathuin Street

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS
Mm Defendants. [ent ]

Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 3 of 21

4

 

| Employed at

(4) Defendant's named duthe

Official Position 1 Officer

»Sowte Mose (oT

Masling Address. 5950 East Milton rei a
Milton EL S269]

 

 

 

(5) Defewant Ss _nome._E. Seheier _ ee
OPGcin\ Position 2 b&Fivec ee

| Employed ot s dante Roe OT.

 

 

Mailing Address. O8 OD Last Miltor rd __ ee

 

 

 

_ Milton, FL 32543 ee ae
L(t) Defendants neme__J. Caenico ee
= FF cial Position Of cer oe ee nn

 

 

Employed ot ante Rosa CE. a

(7) Defendant's Name! C. Jackson.

Mailing Address. H45D East Wiltmrd — _ ee
Milton FL 429483 0

 

Official Positwwn 2 Officer Oe ee
__Empluyed_at.. Santa Rosa C.T. Be
Marling AdAress_ 0650 East Mitten ra on _
_Milten, FL 325 48 a

 

 

 

(g.) Defendont’Ss name> MeWilkams _ nn
OPPicial Ppsittun + Nurse. eee
EC mplased ot Santa Rusa C1. ee ee
Mailing AddvesS < 5%5D East Miltunrd —_ _
a. _ Mad iM,. FL.325%3_

 

 

 

 

 

 

 

 

 

 

ee a a ee

 

es

 

 
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 4 of 21

Til Defendants Loon] _

 

_(@) Defendant's Name Centurion of Florida. oe

 

 

Off cial Poschivn Florida OOC Hecthcore Provider
Empluyed_at , Elovida Department vf Corrections a _

far hag Address.

                

 

Tailehassee FL 327344
(10) Defendant's name. + Angele Greskins eee
OM cia) Rosibion. State. Dietiuen

 

Employed at » Flovida Department of. Corvectuas ee
ee Matting Ada’ O01 South Calhusa street oo. oo

Tallahassee, FL $2344

 

 

: _ Seana -e-dlomes Awd She Dicector.of the Elovide Depectment

tot Correctons. She is Legally cespons bl & fy the overall opecahiodof the

Depactment of Corrections pnd tach tastitwtun undecits. juriscdictiv: _
pincludiag Santa Rosa Covrectional (nstitukion ee

 

 

 

| Defeadent Centurion of Elocidats the Elurida Depachmeat of Corrections

 

 

 

 

 

eh teattheare. prumder_/. medical Depoctment, Centurion of Flovidats

riegally responsil bie. fir medical personnel, ane oo cies and. pro ce Mure).
wos ocatcols. Celated wD medical (Ssues __

 

 

 

 

 

Defendant Walker Clem mamuns is te Warden of Santa Rusa Correctional a
chastitutiva. Hess Legally responsible fyc the « ypecitiow. of Seurte RUA
i Correctional | Lnst tution and for all the amates howtd_at thet insHtuthun:

 

 

Defeadant Angele Gaykiias_is is the State Dietician fi -the Fluride —

Depact seat of Corrections, Shes beg aullyy responsible fir the Coordinahun __
of the menu tov_all dets availille to nmastes at —Elovide Department of ane
Covrecivons— iastitusrens. ce . . oe ee

 

 

 

 

Defendant Prian Hulett is o Correctional oficer of +e THoride De peuct anenct:
i uf -
#Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 5 of 21

of Corrections who, at all times mentioned in thes Cumpleint held
he (onk of Sergeant And was Ss igned +o Sturt Rose Corvrectiona |
lnshtuhen

Defendant John Tuttle 1a a Correctional officer of the F \prida

i Depactment of Corrections wha, at all times mentuneal in His Complount
Weld the rank off officer and was assigned tr Sonta Rese. Correction«|
Lnstituction.

Defendont Clase Ueekson 6 & Correctional officer of the Florida
Department of Corrections who, at all times mentioned in ths Complaint
held the rank of Officer and was ass\gned ty Santa Rosa Correctuna|
 Instthation -

i

f

 

Defendant Frank Scheier is a Correctional officer of thu Flonda Depart-
ment of Corrections who, af all times menhuned in +s complaint held the
Conk of OFF cer and Was assigned to Sante Rosa Corrections! lashtution.

Defendant Jesse Carrico 6 @ Correctional officer of the Florida
Department of Covrections who, at ell times mentioned inthis Complaint
heid the vank of OFRcer and wos assigned to Sante Rosa CGorrectiona |
_lashtukion.

Defendant M. Williams is an employee of Centurionof Florida whieh is
the Florida Depoctment of Correchons healthcare provider / medical department.
At all tunes mentimed in this Complaint Williams held the rank of Nurse
and was assigned tb Santa Resa Corvectimel Institution.

Each Defendant is sued Individually and eath Defendant iS sued in
their of Fi cial Capacity. At all times mentioned in this Cumplant each
Defendant acted under Hit color of 6tate law.

 

A

 

 
 

Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 6 of 21

iil. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes( ) No(

1. Parties to previous action:
(a) . Plaintiff(s):

(b) Defendant(s):

 

 

 

 

 

 

 

 

2. Name of judge: Case #:
3. County and judicial circuit:
4, Approximate filing date:
5. If not still pending, date of dismissal:
6. Reason for dismissal:
7. Facts and claims of case:
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar

facts/issues involved in this action?

Yes( ) Noy |

1. Parties to previous action:
a. Plaintiffs):

b. Defendant(s):
District and judicial division:

 

 

 

Name of judge: Case #:
Approximate filing date:

 

If not still pending, date of dismissal:

PAR WN

Reason for dismissal:

 

Ol

 

 

 

 
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 7 of 21

7. Facts and claims of case:

 

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in ether state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes(\ No( )

if YES, describe each action in the space provided below. If more than one action, describe
ail additional cases on a separate piece of paper, using the same format as below.

: 1. Parties to previous action:
a. Plaintiff(s):_ Stare of Florida

b. Defendant(s): Wile MCKi nae

 

 

 

 

 

 

 

 

 

2. _ District and judicial division: Osceola Gunty FL ; Ninth dugg! Corcuit
3. Name of judge: Leticia Margues Case #: doio- CF - 91413
4. Approximate filing date: ___ Apc.) 2013

5. If not still pending, date of dismissal: August 20,2015

6. Reason for dismissal: No manifess inwstice Shaw

7. Facts and claims of case: dnwaluntiry Plie aad Ine Meckve, assistave
of Comstl ;
(Attach additional pages as necessary to list cases.)

‘Dz Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes( ) No( ae
1. Parties to previous action:
i a. Piaintiff(s):
b. Defendant(s):
2. District and judicial division:
3. Name of judge: Case Docket #
4. Approximate filing date: Dismissal! date:
5. Reason for dismissal:

 

o71
 

r
3

‘Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 8 of 21

C. Coot |

1. Partics to previvns ALtion
0. Plain Ph(s) > WIE MCKi Anon
b. Defendantis) + State of Florida
Z. District ond judicial diwsion . Fifth District Court of Appea! | FL
3. Nome off pudges). Palmer, Torpy, Evander Case 42 5D17-496
4. Approximate Filing date . May. AoiT
D. 1f not SHU peadiny, date of dismissal. N/A
&. Reason fir dismissal 1 w/A
‘J. Facts and Claims of Case. Petitioner was uncer He impression thet hired
Counsel was Filing an Initial Brief on Fetittuners behal?. thred counsel did not but
Steted he believed that Petthoner desired the Initial Grief & be Fil-ed.

ee

41. Parties th Previous Action

G PlaitiPP(S) Wife MEKinnon

b. Defendant(s) i State of F lurida
2. District and judicial division. Fifth District Court of Appeal , FL
43. Name of judgecs) : Sawaya, Berger, Lambert Cause #2 5O17- lwl¥
ne Approvimate Filing Aote . September, 2017
D_1f not still pending, date of dismissal . January , avlh
lo. Reason Ry AiSmissal > No man fest (ny ustiLe Shown

 

 

 

72. Facts And Claims of Case . Ineffective assistance of counsel and involunter' ness
oF plea. The plea agreement 1s illegal due De misstatement of the low ol +he
Stoke of Flunida contaned in tHe plec ayreement.

A. Porties to previbuds Octun
a Plainhtfis) © Willit MCKinnon
: lo. Defendants): State of Florida
2. District and judicial divisions Osceola County FL; Ninth Judicial Clreust
(O: Nome of juelgels) « Unknow Cuse  » Aviv- CE- H01413
4 Approximate Piliag clate 1 Mey, Qo
5. If nob still pending, date of dismissal. Sr pending
i 7. Facts and clams of case » lnvoluntariness of plea, Tega plea agreement /
Sentence That violates +e laws of -the Slate © Florida.
g

 
| OTP EMER OF FACTS”

|) On Decembert, Zot ot the tine frome. of approximately
AZO AM- 1110 pm at Santa Rosa! Covrectional \nstitutiva in Win my? DZof
Gul. dovenitery. Nes elongata teak place .

 

2) Minutes erie to. Mackson and: Tuttle entering sug? tofeecl tuach,__
. . Danging on doors 1 lily oe “He } ive Plaiak fe.

oad Tutlle ers wve. priv Knowled ¢ of tu Cain 0 boeing

dialectic. oad at risk tos

AMO

aAMiare

  
 

cerca So
iadiPl was. unresponsive, One. 0c «both of the olficecs went > Check on.
a Dink Oneoe loth of the of€icers Saw ti Plaintill was. Warestonsive

began tp teed boyy instead. of sokfying te Cain Moe |

OWwiand_O diy 2 di ergy asc

4A A

 

7 pets ern we ee

ee on npened. “Tuttle and Jackson stood outaicle of the PlantiMs cell while tre

As Jackson. ond Tuttle. 0c feediag. ite ott Fluor tluy enake i

pe cott Paints. cell wie fo Shillunvespsive. Again, instead of notifying tae
0 of omtancl.ov.Cadivin ng foe medical emergency, assistance, Tuttle dnd |

wksons gust (eave He Plaittiffs 4c wy 07 ns flap and Ss
dott othe Pantfl sh ba Net, Jactson aac Tuttle...
40 > ti top Flan to feed the extive tup Flow while Placatif Still lays wee

ic. wiley, Wnckson wad Tuttle. chun tooo Plcatitys ;

Fler, qulations, and procedutes |
di at-fum gualfied medical pecsenoe),.—-

| 4) Atte feeding te etic
Jes and ea ten
ACLS 7
muncuthorized ly yadwed fir the Plant cet door ty pe. _ _

ical treat nt fm Quaid:

 

ce et onaher tule nee tha Placsats Cel ty_ darn lyattempt

 

unqualified treatment for “the Plaintifls jife—threakening state. The Plainn
nora CM-1 level Wouse alone Status inmate ot the me bond Jackson and _
OMoned- oa CU-9 level inte_the Plantes ceil. Throughout Jac Son.

 

ee “Toad Tuts vaheruat inthe tacident estes sa of then take it up _
— Hr hamnselves p_notify the Chain of command o¢ fadio te medical emecgency
 — —. Jassstance tp begin the proces. of providin access to medical treatment

 

 
Lease 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 10 of 21

Hy the Plaintiff, not only delaying ALLE ty medical treatment Br a non-

medical reason but. denying + altogether, \< was denied altogether ly
Tuttle and Juckson becouse. the.oaly reasonthe ned in the Chain of Com-

ee “pen became aware of te Plainhfs serious medical need is because the

seh

!

Jnext in the Chain_of Command (®.Hulteh) walked up b the situation at

Hue Plaintiffs cell when We Saw the Plaintits cell pen ond Weacad it over

| fe tad forthe Plaintths. etl to Loe opened. ©. Wuslek. walked up to the.

SHruatiwn under ne.own. Coanitance, nok frum Tuttle ov Jackson notifying him..

1B) All the while the Plantitt is in hy poglyce ome Shock and in Seizure,

Limmobilited and unable te.wove voluntari ly. The Plaintiff ir aso Suffering

Hom positivnal_asplayyiction , Stuck on his buck and Choking on Nis.own Tongue
fond mucus. dod Saliva. The Plaintiff aeo suffered Qutonemicly and neurogl -
. ywpenicly. Autonomic Symptons iAclude lout are.not limited to Sweating ,Wem-

bing, Feelings of Warwrtla , aniety, Nausea , Cuma, and death, Newrogiy ape nic

pSymptems inclu de but are Not limited tv.dizziness »Cofusion, tifeduess,

Inti lity to. concentrate, headache, , diff culty Speaking , Coma tnd death.

_. |. @) Hudlet walks upto the dtuation and orders We Wnauthorized iameate

— Poutof Wu Plantife cell and orders eyeryune of F of the wiry. Once eveyone

_ [heaves Hue wing with the Plawntiff sill suffering and in dive need of

el medical treatment. inmates bbegin binging on doors yeiline “Man down! v7 kottem! "

_ repented ly. Minutes elapse, Plainhft is stillia.a Wh-Fheeatenin by poglycemc
Jepisede, Sutkecing from positional asphyxichun urtonomicly aad Neurogiy co~

Jpenicly when Hullet retuens ty the wing acting as if lnc is Conducting a

— fSeaurihy Check when on inmate Stops lima to let Wim Know clout hi Plain ee -

Theta Unyesponsived. Hulket acts as if thits new inrmation dud males a.
[| Br Lise" tothe PlaintiA cell. Hullet ciill gets ao response com the Plainti€

as Ine. Stands of the Plainticés cell. tullet was awere of tae Plamts ffs Wunrespun-
SWENeD Gnd Mus Extensive privg Knunled ge hat ths Plaintiff is a cliabetic.
Ao Hullet stands ture, he Nas not radioed Br eme gency assistance. lnm-

oo ates begin. yetlin things like “ Sarge, Wu see We. Cant wove!" “he’s incoherent! ‘

"Youre ust. standing ure ,.do Something |" . Hullet respurels with explicitives and

[then eaves the Wing Ago. while the Plaint-FF Severely ouffers, in aw life -

oO

 

 
 

Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 11 of 21

Createning state.

1) Move tint elapses as the Planh Ney suffering in a. bPe thereat -
ening State. her inmates are. pecpetuctly cry ng foe help fiy. the Plaintiff.
Nacksun, Tuttle and. Hutlett care aware of the PluntiMencet By medical
 Bovectvunt dad havey et +o pruvicle if. Finally Scheiel and Carrico enter
| the Wing to_Comnt. Inmates immediately giclo theic obkention betting _
bum Kaew the Plant is Wnrespunsive.. Scheiey las exteasine riot
Hiauwledge of +n. Plain & be: diabetic. One at tisy firlhypoy lycemtée,
WSeheier aad Carrico respond. the othic iamates Cries fir help fy the

| Plannff by yelling “ Count isnwre_important)” _

_ $) Suneier aad Carrico Conduct Count. When thoy aut tothe
Plain ts ces Thuy See. his Condition and. Keep. 02104 cosf noHnine
- Was amiss. The nmetes were infveming them of the Plath weedag -
ininediode_medice.|_attentivn , Scheiey dnd Carrico. cusnted and gens 4
. pout obviausly did not Care Het inmates wore trying warn thin, did
Met care altogetrur that He Plane needed immediate mnecheal atteativn, -
Jor Sdnewey and Carrico ware Piluwng the lastchutivaclly adupted custum
| fur the Depactmunt requiation shed “Count (S more impurtont” than.
TScheev and Carrico providing AUes ty medical treet ment fie the.
Planhtf. After Conating Sch itt One Carrico. eit. Hat wing. Thuy leave
Hie Planhf Gill sufferin Severely In a life - theenteniny stare, tury td
 FRLees9 te medical treatment Moye mt Elapsed. "J

 

4) The other inmates have been Continuously Crying fir help for the Plantitf

| Finaily Ofte Count is Clear, Hullelt comes oaty the wiag with another officers)
J lunknvwn), tnd properly breach the PlantiAls ceilto Souctmnant pruceauace .
One. place hand ond.leg restraint; on the PlaiatLt ancl place Hy Plaahte -
in & wheelchair, The PluintLl cannot walk, Speak Stead, or even lift nis

— _Phead as he is. being wheelchaired to the medical tritage. tum. in Gulf

clovmitory... " ee re
_ W) When-the Plawh ft arives in te madicel trsoye CoM Nurse Williams. -

ee Le vie . .

 

 

 

 
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 12 of 21

Says “Ol my Crd | He's one Step Ounsery frum a Comal". The Plants
blove Sugur was "US". That is life- threcteningly low. While Williams is
artremphing treetmaunt fr te Plaink fh hypoglycemia, Hullett 19 Walkin

/ ond out of medical tria telling Williams thet the Plavaktl needs +o

be back in his cell ASAP becomse the Warden was Comme to Cull

crm for Ingpectiun amd Hulett wanted +o look good fir werclen,
\Wethout the nuisance of Hutlett pushing and persucaing Whilicms to

" hurry uo" with thetreatiment of the Plant tu Paint woud

ease nevir been returned to Wis cell prematurely, 6hill Gucthering frum

hy pogiycemia Due in pact te Hutletts inteFerence with medical treatment,
Williams dial not fulfill the Depurtmunts protocol fir tveati 4 hy poghy emia.

11) Thus, the Plant F was wineeldhaired bak to nts cell prematurely
and otal in a Severe state of hy poglycenic shock. Hullert had a hand in
te reawn why the Plant was returned to his cell untreated fur hypo-
Iglycemia- As Hu Placah is bey wneelchaired beck + his cell, Hullel Knew
Hd Planti was ret okeny fov a fens Measons + 4) Hullelt rushed Williams

into not fulfilling the protocol foy Treating hy pogiycenic. and Sending

Hae Plant back to Wis cell prematurely while Still suffering From Rypo-
Oycemia So +ner Hulett Con look Gpod fir thu \Nardens dorm insgection.2)
JHutlet! hus ectensive price Knwwledge- of Hu Plainhf being diabehe and ot
TiS Roy hypoglycemia ond as Huthett wos wheeldnaiving He Plentot back
4m Nis Cell the Plamtf douid Sti nok walk, talk, Stand or even Lift his
head and 3) Hulett literally had to.liff tre Plaintiff out of thu wheel chair
and drag the SHII Cestrained Plamh into Wis Cell. beter placing tho
SHIN yestrained Plan in the Cell, Hullett walked ort of the cell and
bef Hae Conti nuously Suffering Plante locked ingide the Cell and Nend-
cuted.

12) Hullett Walked off the wing after beouing the Plainhle locked in
Vestvants and locked in Wig call Still hypogly cemie Shock Br
dnother 4S ms. - 4 hour, The Plainh FF was moaning a if an pain yi

Am get somebody te Nelo him. The Plaink FE was a-Fempbing t yell “Glucase!
Glucose!“ because the Plant Knes Hus is ail tat was nEededl to eliminate

vo

 

 

 
 

Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 13 of 21

. the Substaatialrisk of the Plaink at's life hueging Ath, balance. Theog-
Se lout the-entice acdent te Plant Re wos amarL thot hus life, was ta_

 

danger While ta his sevece State of sutferin ng--lnonates v ec tgp. __.

te eatune tiene the PlasatiPl was stuce tas Cell handcufled shill

 

Pn SP an Nebadly cequnded tee Cries Rech help,

 

lay pag lycemic Shock. The Planh? was.once.ogain Stuck on his back Choking oo

 

Ld 13) Th Warden and supervisors ore Pinclly preseak fur taspectun | Cophain

 

A. Parrott (eseondecl to +Hre tAyaates tri. es ferhelpin wing a of Gulf ducm. _
Pacrott looks inside of, the Plain ffs. cell_once inmates give the Plainhte's..
Ctil lo codon. Pec Flurida Department of Corcectins puliuies and } wr proceduces-

 

 

 

co ——1GM1 Level tamates Cell duuvs ore nut.te be opened waless he inmate 1S in _
th endrestramnt\Wwilen Sarrott looks Wsideok +h, Plarntift's cell, he sees the

Plank PE stucy or lnis buck oad. handcuffed. Because Parrott sees te Planhee

~ handcuffed, Purrott mediately radios Ric the Plaiatitt’s cell @ be opened

 

st — Th Plonntiffis seen boy Nuce Williams dgain. This time the Plantes blood

 

oo — ASG Ws. "53" which ta Stull a Stvere aud. life <tnceatentng, State of hy po =.
~———-. jg yceia The Plawar lt was: treated Gnd sent beck +o Wis Cetl aul ncaa le not
__ Fraty trtcked LL _ ae ee

4) Thu State Dictician is “believed tp bef Ragele Creiskens, Gasksas.

eked the 2500 Calorie theca apeutic diet fr Aiabetics. The 2600
alorie Therapeutic itt ConsiStea of aSnack with each meal So +het_

en
x

aa be CS mey ave sustenence between Cath meal t2.aveid sevece hypon

 

 

 

Glycemil cases. The 2100 cuturic therapeuticdiet was revuked which

 

 

Ln revoked & Snack available between breakfast and lunch Meals, and
Coe __ tlunth and dianec meals. The Plaintit fei iat a \ife-theeatening .

 

ttt of ny pogilyceania between the breaiast and \uwnckh meals whee.

 

 

&

be Snack wis revoked. |b is Unsure how lone the Plainas Pf WG) Sut Eecing,

?
ee ——gpriuctr being discumeced. The revocation of Hus vitel Snack to « cliabetics. _

_- health needs13.4.proamate. Cause of a Rew (elated ty this taudent.

 

 

 

 

STATEMENT OF CAs

 

 

Sea nn ne ee ~

 

 

Lh .

 

 

 

 

 
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 14 of 21

i
i

4) DePendeak Tuttle and Jackson have violated the Plains: ef's Eiglatt,

 

famundment right te medical Care because. pric he Wil ee
feed chow inmates were caysing furc_help fur Hae Plainki ae Gnd when Tutte
aad Jackson INifGlly Catered the wing Lamates began to.gralo Hur attention

lamediate ly bo bet: the tiwoofficens Know they hed on unvespensive Planb Fe _

(who Tuttle anal der Kson Kine was dichetic and ot 13K flr Wypogiy ceria). Thin, a

 

 

in ith Tt, Onl slaekson went ty Check forthe PlawthPe ’s WnrespuasivenessS |

Lond Saw that the PlanKAt was WuAvespunsivé. Dut thiy decide ol ty begin feeding _
Cun OnyW iy without notify.ng the Chain of Commend or radlioing fPrcmedical

fecgrinty aSsistance belong the PlampflS access 4p medion! treatment

— 5
fluc Non- medical reasonlS) which wolates the Plantes Eighth Amendeatart.

 

 

LCi Ght te medical Al Cace.Next,tin the process.of Pee ding Clan! Turtle. ond
Jacuson get tp tw Plant fF 's cell ond still get no tespunase Fromthe Plante
bee tty Leave the PlantPEs tro on she Pla ounck Keep guiag te Rash  -. _.
if adn Met 2 Joo Hann £ louie. wathuut pe pecidiny acess te medi col-ty tot |

the PlaiotPE wile Ty baud te Plantith needs medical treatment
| After thet Tint ond Jackson go to the Wwe floor tp feed tue entive we |

 

flour tout heving provided access tp medical teatment while they baud

he Plant tt needs it, Still deloyuag access th medical treatment foe the. ve |

a. bilan Rl fie nonemedinali@esons whulwolates tae Plott 6: ghth Am-
~~ fendasgat right te medical eare, Th Then rodbee feeding the entice wing Tutthe. ee |

pand Jackson cette urn te tas Plant lls Cell ty unasthoriZedly allo oapthec

-— bnmere aside Hae Plawntiff's ceil attempt unqualified medical trectment.
Which copid have potentially. Killed +he Plaranff. The Plamtff Was put ct :

 

 

in unrensnable Ook with that careless deciswn by. Tuttle aad Jackson
The Plots Sf wes also put ot uareasonatle orsk whin Tattle aad Jackson fated _

 

coe ——-—{r_provide a00ess tpmedital treatment ia ordec te begin, Cuntinve, Andtp. a

finish feeding Chu, whale the Plant ffl lay.tn fear of losing Wis own life __

 

JU
— 40nd Suffering fro hs YPOBIYCEmniG SEverely, positiuncl asphysiatizn, Qarto~
-—--{Aammicly, ancl neurrglyco pen: cly. Degeneration ts very \kely tp occur whi

 

tua anol /or dearh Angered. Tutte dad Jartsndelared treatment __
fev nwnzoaedical.ceas C1 ashen tl timecely. akenied the Ploint ff access +p :

 

oe Wiel orecctment. This placed -ceolione| distress onthe Plane fr |

 

 

Hue Plaunbfl wes infeac and NEZAN CWS. Losing his life. ; oe

i

We wt

 

 

 

 
ibecame aware of the 6ituathun under his own CoaniTance, nut because

i Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 15 of 21
t

a) Defendont Hulett wus Hie next ia te chain of Commend to Tutte. _
ond Jackson. Tuttle nue Jackson Cuntacted the Chan of Commend or medecl ,
be previde OcLess ty med.igl trectmeat. Lhe Netia thechoan vf commead a

 

Tuttle or Jacksen notfiect him meaning lutte and Jackson delaned then
denied aticss +> medical trectwent foc Hire Ploratice. tutledt vio leted
tle Plomb fis Fi glith Amendment right te Wedical Care tor the fo lowin 4

 

ct ate a eter

ce ee eel.

—--_li¢.as0a5_2_a).wheo _Hutlettfoul ed 1D radio fuc medical emergence

Lunerleced with ntdical 5 treatmnuat te the Plant getting the Plaahe

once he waitie ly Knew the Platt needed medical titetment,b) when HulleH-

Came back onto thewung tod acted Welt was.unancreof the Plantife's

ros medealineedaacdkimacdep B-Line” tothe Plaintilt's celland ss = gt

StM had not provided access ty medical tyectment, C) wea +HulleHe 2

 

tnt buck > his.ceil pcématuarely., beture We Plan fl conta be treetezA oe

d) when tullet wheelchaced the Plann burt tis cell, Hulkett
~ tnd the Fon PP was not okayasthe Plant AL was jhe sume Condition —

lycemua.sotlat Huthett canlevit gud for the Warden's.doxen inspection,

 

 

ee mm pica

es ne eit nana

2 + one

vee a ne ee enn

Awhile. the? vas hol cuffed, ies Y
locks ay the Pl Ladi PES. Cel beou ung. the Plath in oud anges

Wan dlole. te even Wet his headlyet Hulett Wastily got the Platte? eck ia.

tl. Cet aad.€) Mullett violated the Plaatcs bighth Amendment rigiatby oe
Ltbera lly. diraaga ing he Plaintife ast of thiwheelcheal and into the cell ee
the Plat PF hanccutled nel.
tors duael Overly.
restettwegundai Wh.oggriwating thu. Plant 's ciltcecly Severe. hypo-

 

 

ms iycemia. The Plavaittwis eft heodealfed sa seutre hypoglycemia by ~
: ulledHh ino cell few 45 muns-1 hea hs Comstitiates.
LuSial puashMeat"" by Huileth HulleP wolatedthe Planhfls Eighth

*eryel and un-

 

 

Aynuadment cults to medical cure onda Eighth Amindmertviciation of !
Cut! _and.unusual punishment The Plant was plied uncleceeotinnal :

 

a a tttobmiotis.a promote Cause.of degenecatiun dnd & proamatt,
Mase of |v
_ unreasonable ask

 

iAstcess fir the fear of josiag.h huis own fe, Hutkedts latebeceace. ace ly — _ |

0 Abas. The Plewat.ct WAS pat cot 6

 

 

ae 2) SHEER oad Carnco vivlated the Plavatitt! § Liginth Amendment.

V5

 

 

 
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 16 of 21
right medical Care because when Scheicr and Carrico Came onty the
wing Ww Count inmates immedi ately grabbed ther attention letha

Hum kruw the PlainhFf was unrespunsive (Coupled with Scheiers extensive
prior Knowledge of the Plamnti ft beng ec. diabetic and at risk for hy pogl -
ycemia). Scheier Gnd Carrico responded with "Count 1s more iMporteurt!"
thon the Plants gerious medical need. Scheer and Carrico counted
tnd exited the wing Never having provided access to medical treatment.
Scheier and Camco were wefirmed of the unresponsive Planti fF,
responded “Count 1S Nore Im portant | " Suw the Planhhl’s condition
when they Counted and still did not provide ALLESS to Meolca\
Horeatment fr the Plainti&. The PlamtiPt lacd suftenng Feom
SENECE hypoglycemia , posi Monel asphyxiotion , Gatonumicty , and
Neurog hy copeni cly. Scheiecs and Carrice's denial of providing access
be medical treatmant put the Plaintiff at an unrecsonable (1K fur
injury, harm, degeneration , and hagerrn Comla andJor decth “The
Plante wos Under-emotunal arotress fur ne fear of lusing his own

. fe. Schuec and Carrico were negligent fuy Poa bing te use (2aSuNddl-e
Leare,

 

Y) Defendant Wiliams violated the Plant's Eighth Amendment
Height tv modical cere for providing grussly madequete teeatment.
The Plant fs blued Sugar bevel was "YS" when Wiliams initially Checked)
the Plant AF s \plood sugar level. The Plowntifé aid not have cuntrol of
his own facul es or wes even able ty litt his heed when the Plawnnee
was Taken to medica] Triage. When the Plant eft he was in Hee

. Sant edition or very dimilar te it. The Placari LE wus not treated to

‘protoc)} for Severe hy pog lycemma. The Plann fl was cheery undértreattd
‘and Seat buck ty his Cell 11 part of Wiliams’ negh gence and tullett’s
lterecence intreatment. The Plawthfé also carses a Clam of medical
{Malpractice Thrasgh neghigence. As the Plamtife was sent back to his
Cell onl Suthering frum hy pogly CEemia Severely, +he Plounnff WaS put or
Unreasonable © SKS of IA JUCy harm, Aegenerahon , while Coma and/or
| Ager lingered. The Plainhlf was Supposed WD be treated fir his Severe
: Wy poglycemia but wos nor and was put under emotiunal distress for

i lie

 
 

Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 17 of 21

ithe fear of losing hisown life. The Plantiff was put at Unreasonable
WiSKS.

5) Defendants Clemmons and Jones 1s mM violaten of the Planh £5
Eighth Amendment MGht te medical Core decane they heve adopted
& Custom ov policy thet “Count is more important " than an iwmates
ti Fe - threaten: Medical need. Scheie and Carrie implemented this
policy when other inmates desperately brought it te § cherers Grol Carrico's
atrenhon that the Plantife was unresporbive and needed medical trect-
ment (Schneier also Knows the Plant is a diabehe and at risk Wr Ny po-
glycemia). The PlainnrOF was never provided access t» medical treatment
by Scheier or Carrico, denying the Plant PF because of the Custom / policy
ladupted by the instituhoen [Oeportment of Covrechoms. The Planher
lowed there Suttering mM hypogly GEMil Shock, positional asphyxcat on,
autonemicly and newrogly copenicly. The PlantiCl was put Ot an UNrtasen-
abit risk for layury Neca, and degenecatun while Coma ond Jor death
lingered. The Planktf was under emotonal distress flv the fear of
losing his own life. The adupied Custom /policy by The (astitution/
Deportment of Corrections ts a proximate Cause Por the Plantitt’s
pain, Suffering, ond be: ng put at unreasonable risks .

w) Centurion of Florida has violoted the Plainh fs Eighth A mend-
ment right te medical Care because Centurion of Florida oid not provide
a Snack in between the meals where acnock was not provided by the med dept or
State Dieticians fir diabetics, the Madequatt vespunse by medicel pesenne)
tb resound tb the Planh lf S Serious medical need, the failure to provide
& pol. by Fur Pespunding Severe hy poglycemic Situations, and Feuling to
have tough medical StaFP present to deal with the institutions medical
Needs. .

iD Angela Gaskins hay violated the Plants right te mediecl Cor 0
guaranteed by +e E ight Amendment. (qasksas revuxed the 2400 calorie
therapeutic det fir diabetics which provides a Sneck between Cach mec)
fur dicbences, This ts a Necessity fir dicheticS tp onoid Severe hypoghycennc

\7

 

 

 

 
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 18 of 21
_ Situations dad €pisodes. Receuse of the revocatina of tHe yitel Snack Rr
a idiabetesS tre PlanillLelintc. severe state of —lnypagly cemi & Shaoe ke
The enocothon of the Snore is ¢ violation af tae Plamn as, Eighth Be

—— --—— fAmindment right ty medical core. The Plainbh's heath: Cequare. ths saack.__

 

 

TT RE LIEF REQUESTED.

 

 

 

 

 

1) The Plountiff seexs teli ef iA the form of own IAjuincbion« The Plauance
ee —~——-—f Wald reg vest the. -poliiyf. Custim tak Camnkts sauce tna pactont " than o
fp ioinad es meditel need where Coma, death, or othe other Significant inyacy Oe
- ——~-|dlawnage 15 Italy a risk be. dene awed with. “The Ploswah Pe Pequests thatall ok
I diabehis.at Sante Rosa Correctional \nstituhen-. Mata Unk and othec Close _
| Manuzeoncot housing Pascelities be howe iaoneuaikio.a Specbe buohea wenn
twine Es well Kauwin that these Aimetes ace diabetics andforot
~ risk fi hypogiyceane. Medical would cary have tp Ceport tare docontery
Ce fh Administer insula. For diakencs who tate tasulia une ons DB be _ _t
a piel a Sinak bedwtte meals te oviid hypoglycemic Cases. Boo fee
He 24.00 Coline thecopeube ditt tobe Ceimplenuntecdt. The Plavan ff a
oe ANG AOE AERC Li SEE Be gpg emergencies oo

 

 

 

 

_. __2) The Plait CL seexs Colie®. inthe firaaf oavney damages. fom eat |
Defendant severally incl uintly. The Placwi hl requests Compcasatory ae |
————~avonaages fur the. Suffecing, paon,mental anguish, fight aad shack, dod. as
a bn barrassment phe Plot fl enduced tad beng. pub ck Wnrecsunalole ,
rig ks a enhteincident oy euth named Defendant. The Pl amb requests. |
ed jPumchua. damages becauseof the Defendants recklessness at mualh ple. paots. .
oe theoughout-thisiacident, Defeadants abused + thee official power, DePendants ae
oe _ltekunPair advan Vontage of the Plant aad putthe Plannfl atunceesmable

risks avous lout the entire incident, rye Pita atl ANE Dears |

ao ——dege Acs tunkthonal yhtsbeng wolated.

 

 

 

 

 

 

 

 

: 14

 

 

 
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 19 of 21

4 DECLARE UNDER THE PENALTY ve PERJUI2Y THAT
THE FOREGOING STATEMENTS UE FACT, INCLUDING ALL
CONTINUATION PAGES, ARE TRUE AND CORRECT.

T/A WW Ww“frec—__

(Date ) Signoture of Planner

3
&

pf The Complaat wus delivered te prison officials Ry moileng
on his 7 Aw) of April ,2O\4.-

Si quature of Plant hp

 

Si ARE MSRM

14

 

 
 

 

 

ZIGz2g Aa i rIMacvey
qa749 74VIDy MON CAL

a yang PrtSyy “Sy

3 fara m+ JO WIA 9

©

O. - '

o sl

rl : O

g %

2 SO °

%

o oe

2

|

i ”

©

=

g S%Glg 14 UAL Wy
se sco rr pr : AONB EM yr“ pray) ‘IST AbD)
eseee di tony mo OLG uwauuly \
= 7) we bt] NOLLNLILSNI TYNOILOSYYOO ; % LG) Aa\N 7\\ \\

 

 

ASOd Sn JLVLS V NOYS GSaTIVW

 

_ : . wa é : /
Case 3:18-cv-01191-MCR-EMT Document 84 Filed 04/09/19 Page 21 of 21

 

 

‘ : - AB ONIIUW OS
cz 20" . .
“ NO'T9 VSOY VINYS

.; OLOSGIOUd
